DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's amendment and remarks, filed 12/10/20, are acknowledged.
	Claims 11, 13-14, 29, 32-34 have been amended.
	Claims 1-27, 29-34 are pending.
Claims 1-10 and 16-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
Claims 11-15, 26-27, 29-34, as they read on the elected species, are being acted upon.

The previous grounds of rejection are have been modified to address Applicant’s claim amendments.  Applicant’s arguments will be addressed below.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 11-15, 26-27, 29-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, there is insufficient  
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3). 
The instant claims are drawn to CAR comprising a genus of antibody antigen binding domains specific to a first target and a second target, wherein the targets are nearly uniformly expressed in a cancer tissue, with relatively low and non-overlapping expression in normal tissues, and wherein the CAR functions as selective for cancer tissue over normal tissue, thereby reducing “on-target” toxicity while maintaining anti-cancer activity, tumor localization and in vivo persistence. The claims would broadly encompass a wide genus of structurally different antibody antigen binding domains, that function to bind a genus of structurally and functionally distinct tumor antigens.  The specification does not disclose a correlation between said structure and function, and there is no art recognized correlation between said structure and function. The instant specification discloses various types of tumor antigens, but does not specifically disclose which would meet the limitation of being nearly uniformly expressed in a cancer tissue, with relatively low and non-overlapping expression in normal tissues.  Nor does the specification disclose a correlation between tumor antigen structure and said function.  Regarding the antibodies, the specification discloses two species of CAR by amino acid sequence comprising a particular antibody region targeting mesothelin and folate receptor-alpha.  This is not sufficiently representative of the broad genus of antibodies encompassed by the instant claims that can function in the claimed invention. Given the well-known high level of polymorphism of immunoglobulins / 
The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of antibodies and inhibitors encompassing various structures, specificities and functions.    Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       
    In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).
The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species; then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.
     Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
     Also, it is noted that the Court has held that the disclosure of screening University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
   Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).  Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.  Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.
Given the claimed broadly class of antibodies, in the absence of sufficient disclosure of relevant identifying characteristics, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims. AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) and the specification at best describes plan for making antibodies with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient. Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011). There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed antibodies to demonstrate possession. Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
	Applicant’s arguments filed 12/10/20 have been fully considered but they are note persuasive.
	Applicant argues that the amendment to limit the antigen binding domains to antibodies or antibody fragments obviates the rejection, since the specification provides ample written description of antibodies.
	The present claims, as amended, are directed to functional genus of antibodies and tumor targets, i.e. antibodies to tumor targets that are nearly uniformly expressed in a cancer tissue, with relatively low and non-overlapping expression in normal tissues, and wherein the antibodies can function in a CAR to provide selectivity for cancer tissue over normal tissue, thereby reducing “on-target” toxicity while maintaining anti-cancer activity.
As noted above, the written description requirement ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.  See also Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017).  The specification does not disclose a representative number of species, nor does it disclose an adequate correlation between structure and function for the functional genus of antibodies and target antigens presently claimed.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 
Claims 11-15, 26-27, 29-33 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over 
Duong et al., Jan 2011, (of record).
Duong et al. teach T cells comprising a first CAR comprising an anti-FBP ScFV region, a first transmembrane region, and a gamma signaling chain from FcR1 and a second CAR comprising anti-erB-2 scFV, a second transmembrane domain, a CD28 signaling domain and a CD3-zeta signaling domain (see page 35 and 38, in particular).  Duong et al. teach using different transmembrane domains in the first and second CARS (see page 35, in particular).  Duong et al. teach that FBP is an alpha folate receptor (see page 34 in particular).  Additionally ERB-2 is also known as HER2.  FBP and HER2 are antigens associated with solid tumors, and are specifically recited in claim 33 as species of tumor antigens that meet the expression limitations of claim 11. The gamma signaling chain of FcR1 comprises an ITAM motif, and an ITAM motif can be considered an intracellular domain of a T cell receptor, including the CD3zeta chain (see page 34 of the instant specification in particular, which discloses that ITAM signaling sequences are a TCR activation signaling sequence).  Thus, said ITAM containing FcR1 gamma signaling domain can be considered an intracellular domain of a T cell receptor, and would therefore meet the limitation of the second CAR of the instant claims.  Furthermore, the above described anti-ERbB-2 CAR comprises, in addition to a CD3 signaling domain, a single CD28 signaling domain (i.e. a single intracellular domain of a costimulatory molecule), and said ErbB-2 CAR also meets the limitation of either the first CAR of the instant claims.  Duong et al. teach that binding of the CAR to their respective target antigens induces activation of the T cell and induction of anti-tumor immunity, and that providing two distinct CAR results in a less response towards normal cells, i.e. it inherently heightens tumor specificity and provides the function recited in part (d) of claim 11 (see pages 44-45, in particular). 
	Applicant’s arguments filed 12/10/20 have been fully considered, but they are not persuasive.
Applicant argues that the erbB-2 CAR of Duong comprises two intracellular domains, one from a costimulatory molecule and one form a T cell receptor in tandem, which does not meet the limitations of either the first or second CAR recited in claim 11.
	Claim 11 does not require that the CAR comprises only a single intracellular domain, as argued by Applicant.  Rather, the claims recite that the first CAR “comprises” a “single intracellular domain of a costimulatory molecule”.  The erbB-2 CAR of Duong comprises only a single intracellular domain of a costimulatory molecule, i.e. the CD28 signaling domain.  The CAR does comprise a CD3 signaling domain, but this is not a intracellular domain of a costimulatory molecule, but rather is a intracellular domain of a TCR.  The claim recites the CAR “comprises” the specified domains, and the term comprises is an open term which does not exclude unrecited elements, such as a TCR signaling domain, in addition to the single costimulatory signaling domain.  Furthermore, the anti-FBP CAR meets the limitations of the second CAR of the instant claims for the reasons set forth above.

Claims 11-15, 26-27, 29-34, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duong et al., Jan 2011, in view of Milone et al., 2009, Carpenito et al., 2009 and Dainty et al., 2007 (all of record).
The teachings of Duong et al. are described above. Duong et al. teach that the targeting of two tumor antigens decreases toxicity to normal tissues and that this can be translated to different tumors expressing different combinations of tumor antigens (see page 46, in particular).
Duong et al. do not teach chimeric receptors specific for mesothelin.
Dainty et al. teach that mesothelin and folate receptor alpha are co-expressed at high levels in uterine carcinoma cells, and that they are appealing targets for therapy. 
Carpenito et al. teach a nucleic acid encoding chimeric antigen receptor comprising an antibody extracellular domain targeting mesothelin. Carpentino et al. teach that incorporation of 4-1BB signaling domain into such chimeric receptors is advantageous, since it enhances persistence of transduced T cells.
Milone et al. teach a CAR comprising an extracellular scFV domain can effectively target tumor antigens. Milone et al. teach that a signaling domain from 4-1BB 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use a combination of extracellular antibodies targeting mesothelin and folate receptor alpha, since Duong et al. teach translating the chimeric receptor approach to different tumors expressing different combinations of tumor antigens and Dainty et al. teach mesothelin and folate receptor alpha are co-expressed at high levels in uterine carcinoma cells and that they are appealing targets for therapy.  Furthermore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use a 4-1BB signaling region, as taught by Milone et al., in place of the CD28 signaling region in the costimulatory CAR of the '495 publication. The ordinary artisan at the time the invention was made would have been motivated do so since Milone et al. teach that incorporation of 4-1BB signaling domain into such chimeric receptors is advantageous, since it enhances persistence of transduced T cells.  Furthermore, the ordinary artisan would have a reasonable expectation of success since Milone et al. teach that signaling via 4-1BB can function in trans to promote antitumor effects with a CAR.  
Applicant’s arguments filed 12/10/20 have been fully considered, but they are not persuasive.
Applicant argues that Milone teaches away from the claimed invention, since it teaches several costimulatory signaling domains in tandem.
The disclosure of alternative embodiments, such as a tandem embodiment does not amount to a teaching away.  Milone specifically teaches that 4-1BB alone can replace CD28, enhances persistence, and can be used as an equivalent to CD28 Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
	Applicant argues that Carpantino also teaches away since it teaches embodiments involving tandem costimulatory signaling.
However, this is not persuasive for the same reasons set forth above

Claims 11-15, 26-27, and 29-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP0871495, 2005, in view of Milone et al., 2009, Gilham et al., 2002, Carpenito et al., 2009, and Dainty et al., 2007 (all of record).
The ‘495 publication teaches  a T cell comprising a  least two chimeric receptors, one of said receptors comprising an extracellular portion, an intracellular portion comprising a signal transduction portion of TCR CD3 zeta, and the second receptor comprising an extracellular portion and an intracellular portion which is derived from CD28 (see page 48, in particular). The ‘495 publication teaches that both of the chimera receptors are membrane bound and comprise a transmembrane domain (see page 48 and the drawings, in particular). The ‘495 publication teaches that the two chimeras may include two different extracellular domains, each recognizing a distinct antigen characteristic of a target tumor cell (see page 21 and 48, in particular). The ‘495 publication teaches the chimeric receptors can include the intracellular and transmembrane signal domains of CD3, and the intracellular and transmembrane domains of CD28, respectively (i.e. different transmembrane domains, see page 21, in particular).  The ‘495 patent teaches that binding of the CAR to their respective target antigen induces activation of the T cell and induction of anti-tumor immunity (see page 21 and 488, in particular) The ‘495 publication teaches that providing two CARs is advantageous, since it increases the number of tumor antigens that must be recognized to elicit a potent destruction response (i.e. an anti-tumor response) and increases therapeutic specificity by decreasing the likelihood and frequency of destruction of non-
The ‘495 publication does not explicitly teach using an antibody/scFv extracellular region to target mesothelin or FRa, nor using a 4-1BB signaling domain.
Milone et al. teach a CAR comprising an extracellular scFV domain can effectively target tumor antigens. Milone et al. teach that a signaling domain from 4-1BB can be used in place of CD28 to enhanced CD3-zeta chain signaling in a chimeric antigen receptor and can be used as an equivalent to CD28 costimulatory intracellular signals. (See page 1453 and 1461, in particular).   Milone et al. teach that incorporation of 4-1BB signaling domain in CARs improves persistence of transduced T cells. While Milone et al. are directed to a single CAR expressing both CD3zeta and 4-1BB, the reference also teaches that other studies have demonstrates that 4-1BB signaling in trans (i.e. in a separate receptor) is also effective for inducing potent antitumor effects in CAR transduced T cells (see page 1462, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use a 4-1BB signaling region, as taught by Milone et al., in place of the CD28 signaling region in the costimulatory CAR of the '495 publication. The ordinary artisan at the time the invention was made would have been motivated do so since Milone et al. teach that incorporation of 4-1BB signaling domain into such chimeric receptors is advantageous, since it enhances persistence of transduced T cells.  Furthermore, the ordinary artisan would have a reasonable expectation of success since Milone et al. teach that signaling via 4-1BB can function in trans to promote antitumor effects with a CAR.  Furthermore, the ordinary artisan would be motivated and have a reasonable expectation of success in using an antibody scFV region as the targeting domain in the CAR, since Milone et al. teach that they can be used effectively in CAR to target tumor cells. 
Regarding targeting folate receptor alpha and mesothelin, it is noted that Carpenito et al. teach a chimeric antigen receptor comprising an antibody extracellular domain targeting mesothelin.  Gilham et al. teach that chimeric antigen receptors can 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use a combination of extracellular antibodies targeting mesothelin and folate receptor alpha, as taught Gilham et al. and Carpentino et al., as the tumor antigen targets the chimeric receptors of the '495 publication. The ordinary artisan would be motivated to do so and have a reasonable expectation of success, since Dainty et al. teach mesothelin and folate receptor alpha are co-expressed at high levels in uterine carcinoma cells and that they are appealing targets for therapy.  
	Applicant’s arguments filed 12/10/20 have been fully considered, but they are not persuasive.
	Applicant argues that the references fail to teach a cell comprising a CAR comprising a single intracellular domain of a costimulatory molecule and a second CAR comprising a single intracellular domain of a TCR, wherein the cell is selective for cancer tissue over the normal tissues thereby reducing “on-target” toxicity, while maintaining potent anti-cancer activity compared to a cell comprising only a first CAR.  As noted above, EP0871495 teaches a T cell comprising a  least two chimeric receptors, one of said receptors comprising an extracellular portion, an intracellular portion comprising a signal transduction portion of TCR CD3 zeta, and the second receptor comprising an extracellular portion and an intracellular portion which is derived from CD28 (see page 48, in particular). The ‘495 publication teaches that providing two CARs is advantageous, since it increases the number of tumor antigens that must be recognized to elicit a potent destruction response (i.e. an anti-tumor response) and increases therapeutic specificity by decreasing the likelihood and frequency of destruction of non-cancerous cells (i.e. reducing “on-target toxicity and providing selectivity for cancer tissue over normal tissues).  Furthermore, The ‘495 publication teaches that including a second CAR with CD28 signaling can augment T cell activation and elicit a potent destructive response as compared to only CD3 (i.e. maintain potent 
	Applicant argues that overall, the ‘495 publication relates to T cells recognizing HIV envelop proteins and having the same extracellular recognition region.  Applicant argues that the ‘495 publication teaches a single instance on p. 21 of a pair of chimeras with two different extracellular domains each recognizing a distinct antigen characteristic of a target tumor, but this is not exemplified. 
	References may be relied upon for all that they suggest to the ordinary artisan and not limited to only specific examples. The ‘495 publication teaches providing two different CAR that meet the claim limitations for the reasons set forth above.
	Applicant argues that the ‘495 publication does not explicitly state that each chimera has a single intracellular domain.  
	Although not explicitly stated, it is clear based on the teachings of the reference as a whole that a single intracellular domain of a TCR and single intracellular domain of a costimulatory molecule are contemplated for the reasons set forth above.  It would be obvious to employ only a single intracellular domain in each CAR based on the teachings of the reference.
	Applicant further argues that the ‘495 publication does not teach or suggest a first target antigen and second target antigen that are uniformly expressed in a cancer tissue with relatively low and non-overlapping expression in normal tissues.
The other cited references make obvious targeting Fra and mesothelin, which are specifically claimed species of antigens that meet the limitations of claim 11, i.e. they are target antigens that are nearly uniformly expressed in a cancer tissue, with relatively low and non-overlapping expression in normal tissues. 
Applicant argues that Carpentino and Milone teach away from a single intracellular domain.
This is not persuasive for the same reasons set forth above.

Claims 11-15, 26-27, and 29-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 5,686,281, in view of US 5,359,046, Milone et al., 2009 (of record) Gilham et al., 2002, Carpenito et al., 2009 (of record), and Dainty et al., 2007.
The ‘281 publication teaches T cells comprising two different types of chimeric receptors (see columns 6-7, in particular). The '218 patent teaches that one of the chimeric receptors is a chimeric co-stimulatory receptor comprising an extracellular domain, such as an antibody or single chain Fv antibody fragment, a transmembrane domain, and a cytoplasmic domain of a costimulatory signaling sequence from CD28 (see column 6-7 and 9, in particular).  The ‘281 patent teaches that the second chimeric receptor can be one comprising an intracellular domain of CD3 zeta (see columns 7 and 21-22), and in particular teaches the chimeric receptors of 5,359,046 as the second chimeric receptor. As taught by the ‘046 patent, said chimeric receptors comprising an extracellular antibody domain, a transmembrane domain, and a CD3 zeta signaling domain. The ‘281 patent teaches that the extracellular binding domain of the two chimeric receptors may be different (see column 7, in particular).  The '281 publication teaches using different transmembrane domains to minimize interactions with other receptors (see column 8, in particular).  The ‘281 patent teach that the extracellular domains can target cancer proteins (see column 11, in particular).  The ‘281 patent teaches that binding of the CAR induces T cell activation against the cell expressing the target cancer proteins, i.e. anti-tumor immune responses, and that providing two different chimeric receptors will result in a functional signal only if both ligands bind to their targets, which can optimize specificity of response against a cancer cell (i.e. heightens tumor specificity, see column 7, in particular).  The ‘281 patent teaches that the co-stimulatory CAR augments effector function of the cells comprising the other CAR by increasing cytolytic activity and proliferation (i.e. improved anti-cancer activity, persistence, and hence tumor localization, see column 7, in particular). 
The ‘281 patent does not teach using a 4-1BB signaling domain or targeting FR or mesothelin.
Milone et al. teach a CAR comprising an extracellular scFV domain can effectively target tumor antigens. Milone et al. teach that a signaling domain from 4-1BB can be used in place of CD28 to enhanced CD3-zeta chain signaling in a chimeric 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use a 4-1BB signaling region, as taught by Milone et al., in place of the CD28 signaling region in the costimulatory CAR of the '281 patent. The ordinary artisan at the time the invention was made would have been motivated do so since Milone et al. teach that incorporation of 4-1BB signaling domain into such chimeric receptors is advantageous, since it enhances persistence of transduced T cells.  Furthermore, the ordinary artisan would have a reasonable expectation of success, since Milone et al. teach that signaling via 4-1BB can function in trans to promote antitumor effects with a CAR.  
Regarding targeting folate receptor alpha and mesothelin, Carpenito et al. teach a chimeric antigen receptor comprising an antibody extracellular domain targeting mesothelin.  Gilham et al. teach that chimeric antigen receptors can target a variety of tumor antigens including folate binding protein (i.e. folate receptor alpha, see page 140, in particular). Furthermore, Dainty et al. teach that mesothelin and folate receptor alpha are co-expressed at high levels in uterine carcinoma cells, and that they are appealing targets for therapy. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use a combination of extracellular antibodies targeting mesothelin and folate receptor alpha, as taught Gilham et al. and Carpentino et al., as the tumor antigen targets in the chimeric receptors of the ‘281 patent. The ordinary artisan would be motivated to do so and have a reasonable expectation of success, since Dainty et al. teach mesothelin and folate receptor alpha are co-expressed at high levels in uterine carcinoma cells and that they are appealing targets for therapy.  
12/10/20 have been fully considered, but they are not persuasive.
Applicant argues that the ‘281 patent teaches an embodiment of a CAR containing both a cytoplasmic domain of CD3 and a CD28 costimulatory intracellular domain, and that it is advantageous since it would respond to a single target ligand.  Applicant argues that the ‘281 patent thus teaches away from the claimed invention. 
The disclosure of alternative embodiments, such as a tandem embodiment does not amount to a teaching away.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
As noted above, in addition to the tandem embodiment cited by Applicant, the ‘281 patent explicitly teaches introducing the costimulatory chimeric receptor into a cell expressing the chimeric effector function signaling receptors of the ‘046 patent (i.e. the CAR having a CD3 intracellular domain).  Moreover, the ‘281 patent teaches that doing so is advantageous since effector function signal will only result if both ligands bind to either respective extracellular domains, which can optimize specificity of response because the cell will only be directed to function when both target antigens are present. It would be recognized that this would allow for reducing of toxicity to normal tissues that might only express one of the two antigens, for example, and enable selectivity for any cancer cells co-expressing both antigens. 
Applicant argues that the ‘281 patent does not teach the claimed expression pattern of the target antigens, and that the secondary references teach away for the same reasons set forth above.
This is not persuasive for the reasons set forth above.

Claims 11-15, 26-27, and 29-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2012099973, in view of EP0871495, Milone et al., 2009, and Dainty et al., 2007 (all of record).

WO2012099973 does not teach explicitly teach combining said CAR with a second mesothelin binding CAR that comprises a CD3 intracellular domain.
The ‘495 patent specifically teaches combining two CARS with specificity to two different tumor antigens, with two different signaling domains (particularly CD3 and CD28).  The ‘495 specifically teaches that this is advantageous since increasing the number of tumor antigens that must be recognized to elicit a potent destruction response increases therapeutic specificity, and that such a method of combinatorial control can be extended to any number of cooperating chimeric receptors (see page 21, in particular).  The ‘495 patent that the two CAR increases therapeutic specificity by decreasing the likelihood and frequency of destruction of non-cancerous cells (i.e. reduces on target toxicity and provides selectivity for cancer tissues, see page 21, in particular). 
Furthermore, Dainty et al. teach that mesothelin and folate receptor alpha are co-expressed at high levels in uterine carcinoma cells, and that they are appealing targets for therapy. 
Milone et al. teach a CAR comprising an extracellular scFV domain can effectively target tumor antigens. Milone et al. teach that a signaling domain from 4-1BB can be used in place of CD28 to enhanced CD3-zeta chain signaling in a chimeric antigen receptor and can be used as an equivalent to CD28 costimulatory intracellular signals. (See page 1453 and 1461, in particular).  Milone et al. also teaches that other studies have demonstrated that 4-1BB signaling in trans (i.e. in a separate receptor) is also effective for inducing potent antitumor effects in CAR transduced T cells (see page 1462, in particular).  Milone et al. teach using the 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the CD28 or 4-1BB signaling CAR of the ‘WO2012099973, with a CAR to a distinct tumor antigen, said CAR comprising a cytoplasmic CD3 signaling domain, as taught by the ‘495 patent. The ordinary artisan would be motivated to do so, since the ‘495 patent specifically teaches combining two CARS with specificity to two different tumor antigens, with two different signaling domains, one a costimulatory CD28 and one a CD3 signaling domain, is advantageous since increasing the number of tumor antigens that must be recognized to elicit a potent destruction response increases therapeutic specificity, and that such a method of combinatorial control can be extended to any number of cooperating chimeric receptors.  Furthermore, the ordinary artisan would be particularly motivated and have a reasonable expectation of success in providing a T cell targeting both folate receptor and mesothelin, since Dainty et al. teach they are co-expressed at high levels in uterine carcinoma cells, and that they are appealing targets for therapy. Furthermore, the ordinary artisan would be motivated and have a reasonable expectation of success in using CD3 signaling combined with 41BB signaling in separate receptors, since Milone et al. teach that 4-1BB signaling domain in CARs cooperates with CD3 signals for improving persistence of transduced T cells and that 4-1BB signaling in trans is effective for inducing potent antitumor effects in CAR transduced T cells.  Furthermore, the references together provide an expectation that including a costimulatory signal, such as CD28 or 4-1BB, as compared to CD3 signaling alone, would increase anti-cancer activity, persistence and hence tumor location and tumor killing. 
Applicant’s arguments filed 12/10/20 have been fully considered, but they are not persuasive.
Applicant argues that WO 2012/099973 does not exemplify a CAR with a single costimulatory signaling domain, and that other references teach away from the claimed invention.
.

Claims 11-15, 26-27, and 29-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 9,272,002, in view of EP0871495, Milone et al., 2009, and Dainty et al., 2007 (all of record).
The ‘002 patent teaches T cells comprising a CAR comprising an antibody binding domain that is specific for mesothelin, a transmembrane domain, and a CD3zeta cytoplasmic domain  (see column 2-3, in particular). The ‘002 patent teaches that said CAR comprises a CD8alpha hinge domain and CD8alpha transmembrane domain (see column 21, in particular). The ‘002 patent teaches that binding of the CAR causes T cell activation and that the T cells can kill cancer cells (i.e. induce an anti-tumor immune response (see columns 26-27, in particular). 
The ‘002 patent does not teach explicating teach combining said CAR with a folate receptor binding CAR that comprises CD28 or 4-1BB costimulatory intracellular domain.
The ‘495 patent specifically teaches combining two CARS with specificity to two different tumor antigens, with two different signaling domains (particularly CD3 and CD28), i.e. “trans” signaling (as opposed to signaling via the same CAR).  The ‘495 specifically teaches that this is advantageous since increasing the number of tumor antigens that must be recognized to elicit a potent destruction response increases therapeutic specificity, and that such a method of combinatorial control can be extended to any number of cooperating chimeric receptors (see page 21, in particular). The ‘495 publication teaches the different chimeric receptors can include the intracellular and transmembrane signal domains of CD3, and the intracellular and transmembrane domains of CD28, i.e. different transmembrane domains. The ‘495 patent that the two CAR increases therapeutic specificity by decreasing the likelihood and frequency of destruction of non-cancerous cells (i.e. reduces on target toxicity and provides selectivity for cancer tissues, see page 21, in particular). 

Milone et al. teach a CAR comprising an extracellular scFV domain can effectively target tumor antigens. Milone et al. teach that a signaling domain from 4-1BB can be used in place of CD28 to enhanced CD3-zeta chain signaling in a chimeric antigen receptor and can be used as an equivalent to CD28 costimulatory intracellular signals. (See page 1453 and 1461, in particular).  Milone et al. teach using the CD8 hinge, CD8 transmembrane domain for use in a CAR with CD3 cytoplasmic domains, and also teach the use of CD8 hinge, CD28 transmembrane domain in CAR receptors comprising CD28 signaling domains (see Fig. 1, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made combine the CD3 CAR of the ‘002 patent, with a CAR to a distinct tumor antigen with a cytoplasmic costimulatory CD28 intracellular domain. The ordinary artisan would be motivated to do so, since the ‘495 patent specifically teaches combining two CARS with specificity to two different tumor antigens, with two different signaling domains, one a costimulatory CD28 and one a CD3 signaling domain, is advantageous since increasing the number of tumor antigens that must be recognized to elicit a potent destruction response increases therapeutic specificity, and that such a method of combinatorial control can be extended to any number of cooperating chimeric receptors.  Additionally, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use a 4-1BB signaling region, as taught by Milone et al., in place of the CD28 signaling region in the costimulatory CAR of the '495 publication. The ordinary artisan at the time the invention was made would have been motivated do so since Milone et al. teach that incorporation of 4-1BB signaling domain into such chimeric receptors is advantageous, since it enhances persistence of transduced T cells.  Furthermore, the ordinary artisan would have a reasonable expectation of success since Milone et al. teach that signaling via 4-1BB can function in trans to promote antitumor effects with a CAR.
Furthermore, the ordinary artisan would be particularly motivated and have a reasonable expectation of success in targeting both folate receptor and mesothelin, 
	Applicant argues that the claims are not obvious for the same reasons set forth above.
The claims stand rejected for the same reasons set forth above.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 11-15, 26-27, and 29-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 9,402,865 in view of EP0871495, 2005, in view of Milone et al., 2009, Carpenito et al., 2009, and Dainty et al., 2007
The ‘865 patent claims a T cell comprising a CAR which comprising an FRa antibody, a transmembrane domain, and a 4-1BB signaling domain. The ‘865 patent does not claim a second CAR comprising a mesothelin antigenic binding domain and an intracellular CD3z domain. However, it would be obvious to do so, since the ‘495 patent specifically teaches combining two nucleic acids encoding CARS with specificity to two different tumor antigens, with two different signaling domains, once being a CD3 signaling domain, is advantageous since increasing the number of tumor antigens that must be recognized to elicit a potent destruction response increases therapeutic specificity, and that such a method of combinatorial control can be extended to any number of cooperating chimeric receptors.  The ‘495 patent also teaches that the two CAR increases therapeutic specificity by decreasing the likelihood and frequency of destruction of non-cancerous cells (i.e. reduces on target toxicity and provides selectivity for cancer tissues, see page 21, in particular). Furthermore, the ordinary artisan would be particularly motivated and have a reasonable expectation of success in targeting both folate receptor and mesothelin, since Dainty et al. teach they are co-expressed at high levels in uterine carcinoma cells, and that they are appealing targets for therapy. Furthermore, the ordinary artisan would be motivated and have a reasonable expectation of success in using CD3 signaling combined with 41BB signaling in each receptor, since Milone et al. and Carpentino teach that 4-1BB signaling domain in CARs cooperates with CD3 signals for improving persistence of transduced T cells and that 4-1BB signaling in trans is effective for inducing potent antitumor effects in CAR transduced T cells.
12/10/20 have been fully considered, but they are not persuasive.
	Applicant argues that claim 1 of the ‘865 patent is directed to a CAR with a 4-1BB signaling domain, but dependent claim 2 further recites that the CAR comprises a CD3 zeta signaling domain, and thus the claims are all drawn to a single anti-folate CAR and do not teach the two CARS and teach away from the claimed invention. 
Claim 1 of the patent is directed to folate specific CAR and a 4-1BB costimulatory domain, i.e. a single costimulatory domain.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It would be obvious to include a second CAR, such as mesothelin specific CAR for the reasons set forth above, and folate and mesothelin are species of tumor antigens having the claimed expression patterns. The ‘495 patent also teaches that the two CAR increases therapeutic specificity by decreasing the likelihood and frequency of destruction of non-cancerous cells (i.e. reduces on target toxicity and provides selectivity for cancer tissues, see page 21, in particular).

Claims 11-15, 26-27, and 29-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of copending application 16/594,871, in view of EP0871495, 2005, in view of Milone et al., 2009, Carpenito et al., 2009, and Dainty et al., 2007
The ‘871 application claims a T cell comprising a CAR which comprising a FRa antibody, a transmembrane domain, and a 4-1BB signaling domain. The ‘871 application does not claim a second CAR comprising a mesothelin antigenic binding domain and an intracellular CD3z domain. However, it would be obvious to do so, since the ‘495 patent specifically teaches combining two nucleic acids encoding CARS with specificity to two different tumor antigens, with two different signaling domains, once being a CD3 signaling domain, is advantageous since increasing the number of tumor antigens that must be recognized to elicit a potent destruction response increases 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s arguments filed 12/10/20 have been fully considered, but they are not persuasive for the same reasons set forth above.

Claims 11-15, 26-27, and 29-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of US 10,457,729, in view of EP0871495, 2005, in view of Milone et al., 2009, Carpenito et al., 2009, and Dainty et al., 2007
The ‘729 patent claims a method employing a T cell comprising a CAR which comprising a FRa antibody, a transmembrane domain, and a 4-1BB signaling domain. The ‘729 publication does not claim that the T cell comprises a second CAR comprising a mesothelin antigen binding domain and an intracellular CD3z domain. However, it would be obvious to do so, since the ‘495 patent specifically teaches combining two CARS with specificity to two different tumor antigens, with two different signaling domains, once being a CD3 signaling domain, is advantageous since increasing the number of tumor antigens that must be recognized to elicit a potent destruction response increases therapeutic specificity, and that such a method of combinatorial control can be extended to any number of cooperating chimeric receptors.  Furthermore, the ordinary artisan would be particularly motivated and have a 
This is a provisional nonstatutory double patenting rejection.
Applicant’s arguments filed 12/10/20 have been fully considered, but they are not persuasive for the same reasons set forth above.

Claims 11-15, 26-27, and 29-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,272,002 in view of EP0871495, 2005, in view of Milone et al., 2009, and Dainty et al., 2007
The ‘002 patent claims a genetically modified T cell comprising a nucleic acid sequence of SEQ ID NO: 4, encoding a CAR. Said SEQ ID NO: 4 is a nucleic acid encoding a CAR comprising an antibody binding domain specific for mesothelin, a transmembrane domain, and a CD3zeta cytoplasmic domain. Said SEQ ID NO: 4 includes a region encoding the CD8alpha hinge domain and a CD8alpha transmembrane domain. The ‘002 patent does not explicitly claim combining said nucleic acid with a nucleic acid region encoding a folate receptor binding CAR that comprises CD28 or 4-1BB costimulatory intracellular domain.
The ‘495 patent specifically teaches combining two CARS with specificity to two different tumor antigens, with two different signaling domains (particularly CD3 and CD28), i.e. “trans” signaling (as opposed to signaling via the same CAR).  The ‘495 specifically teaches that this is advantageous since increasing the number of tumor antigens that must be recognized to elicit a potent destruction response increases therapeutic specificity, and that such a method of combinatorial control can be extended to any number of cooperating chimeric receptors (see page 21, in particular).The ‘495 publication teaches the chimeric receptors can include the intracellular and 
Furthermore, Dainty et al. teach that mesothelin and folate receptor alpha are co-expressed at high levels in uterine carcinoma cells, and that they are appealing targets for therapy. 
Milone et al. teach that 4-1BB signaling domain in CARs cooperates with CD3 signals for improving persistence of transduced T cells. Milone et al. also teaches that other studies have demonstrated that 4-1BB signaling in trans (i.e. in a separate receptor) is also effective for inducing potent antitumor effects in CAR transduced T cells (see page 1462, in particular).  Milone et al. teach using the CD8 hinge, CD8 transmembrane domain for use in a CAR with CD3 cytoplasmic domains, and also teach the use of CD8 hinge, CD28 transmembrane domain in CAR receptors comprising CD28 signaling domains (see Fig. 1, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include a second CAR to a distinct tumor antigen with a costimulatory CD28 signaling domain. The ordinary artisan would be motivated to do so, since the ‘495 patent specifically teaches combining two CARs with specificity to two different tumor antigens, with two different signaling domains, one a costimulatory CD28 and one a CD3 signaling domain, is advantageous since increasing the number of tumor antigens that must be recognized to elicit a potent destruction response increases therapeutic specificity, and that such a method of combinatorial control can be extended to any number of cooperating chimeric receptors.  Additionally, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use a 4-1BB signaling region, as taught by Milone et al., in place of the CD28 signaling region in the costimulatory CAR of the '495 publication. The ordinary artisan at the time the invention was made would have been motivated do so since Milone et al. teach that incorporation of 4-1BB signaling domain into such chimeric receptors is advantageous, since it enhances persistence of transduced T cells.  Furthermore, the ordinary artisan would have a reasonable expectation of success since Milone et al. teach that signaling via 4-1BB can function in trans to promote antitumor effects with a CAR. Furthermore, the ordinary artisan would be particularly KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  
Applicant’s arguments filed 12/10/20 have been fully considered, but they are not persuasive for the same reasons set forth above.

Claims 11-15, 26-27, and 29-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-6 of U.S. Patent No. 9,446,105 in view of EP0871495, 2005, in view of Milone et al., 2009.
The ‘105 patent claims a genetically modified T cell comprising a nucleic acid sequence of SEQ ID NO: 4, which encodes a CAR comprising an antibody binding domain specific for folate receptor, a transmembrane domain, and a CD3zeta cytoplasmic domain. Said SEQ ID NO: 4 includes a region encoding the CD8alpha hinge domain and a CD8alpha transmembrane domain. The ‘105 patent does not teach include a nucleic acid region encoding a second CAR.
The ‘495 patent specifically teaches combining two CARS with specificity to two different tumor antigens, with two different signaling domains (particularly CD3 and CD28), i.e. “trans” signaling (as opposed to signaling via the same CAR).  The ‘495 specifically teaches that this is advantageous since increasing the number of tumor antigens that must be recognized to elicit a potent destruction response increases 
Milone et al. teach that 4-1BB signaling domain in CARs cooperates with CD3 signals for improving persistence of transduced T cells. Milone et al. also teaches that other studies have demonstrated that 4-1BB signaling in trans (i.e. in a separate receptor) is also effective for inducing potent antitumor effects in CAR transduced T cells (see page 1462, in particular).  Milone et al. teach using the CD8 hinge, CD8 transmembrane domain for use in a CAR with CD3 cytoplasmic domains, and also teach the use of CD8 hinge, CD28 transmembrane domain in CAR receptors comprising CD28 signaling domains (see Fig. 1, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include a second CAR to a distinct tumor antigen with a costimulatory CD28 signaling domain. The ordinary artisan would be motivated to do so, since the ‘495 patent specifically teaches combining two CARs with specificity to two different tumor antigens, with two different signaling domains, one a costimulatory CD28 and one a CD3 signaling domain, is advantageous since increasing the number of tumor antigens that must be recognized to elicit a potent destruction response increases therapeutic specificity, and that such a method of combinatorial control can be extended to any number of cooperating chimeric receptors.  Additionally, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use a 4-1BB signaling region, as taught by Milone et al., in place of, or in addition to the CD28 signaling region in the costimulatory CAR of the '495 publication. The ordinary artisan at the time the invention was made would have been motivated do so since Milone et al. teach that incorporation of 4-1BB signaling domain into such chimeric receptors is advantageous, since it enhances persistence of transduced T cells.  Furthermore, the ordinary artisan would have a reasonable expectation of success since Milone et al. teach that signaling via 4-1BB can function in trans to promote antitumor effects with a CAR. Additionally, it would have been obvious KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  
Applicant’s arguments filed 12/10/20 have been fully considered, but they are not persuasive for the same reasons set forth above.
Applicant additionally argues that the CAR of the ‘105 patent is specific for folate receptor-beta, which is not taught to be co-expressed with mesothelin and there would be no motivation to combine with mesothelin.
This argument is persuasive with respect to claim 34.  However, folate receptor beta would meet the limitations of the tumor antigen of the present claims.  For example, claim 33 specifically recites that the tumor antigen is a folate receptor.  It would be obvious to include a second CAR for a second tumor antigen expressed on the same tumor cells for the reasons set forth above.

The following are new grounds of rejection necessitated by Applicant’s amendment.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 
Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 recites that the costimulatory molecule is selected from the group consisting of CD27, CD28, etc. and “any combination thereof”.    The claim depends from claim 11, which is directed to a CAR comprising a “single” intracellular domain of a costimulatory molecule.  Thus, claim 26, which would encompass combinations of costimulatory molecule intracellular domains, is broader in scope than the claim from which it depends, since claim 11 is limited to only a single intracellular domain of a costimulatory molecule. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 11-15, 26-27, 29-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “nearly” and "relatively low" in claim 11 are relative terms which render the claims indefinite.  The terms “nearly” and "relatively low" are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 
/AMY E JUEDES/Primary Examiner, Art Unit 1644